John Mauzy Pittman, Judge, dissenting. I agree with Judge Roaf s dissenting view that appellee failed to comply with the requirement of Ark. R. Civ. P. 4(f) that the affidavit must show that a diligent inquiry was conducted into the defendant’s whereabouts. I write separately to note two points in which I disagree with her dissenting opinion. First, I disagree with the dissenting opinion’s statement that a telephone call to the post office seeking a forwarding address can never constitute a diligent inquiry. Whether or not an inquiry is diligent is not a question that can be decided in the absence of a factual background. Essentially, the question is twofold: what avenues of inquiry were reasonably available, and what inquiries were in fact made? The reasonable availability of various lines of inquiry depends on a host of factors, including the availability of sources that could conceivably lead to information about the defendant’s whereabouts, e.g., family members, friends, former employers, or public records. In short, I believe that the inquiry that must be conducted under Rule 4(f) is nothing more and nothing less than a reasonable inquiry, and that what is reasonable depends on the facts of the case as stated in the affidavit. Second, I disagree with the methodology used in the dissent to determine that Rule 4(f) was not complied with. In my view, the question in this case is not whether the facts adduced at the hearing to set aside show that a diligent inquiry was in fact made. Rule 4(f) specifically requires that the facts establishing that a diligent inquiry was made must appear in the affidavit, and I believe that a proper analysis should limit itself to the facts as they were set out in the affidavit. Here, the affidavit asserts only that appellee conducted an “investigation” — without even stating in a con-clusory fashion that this investigation was a diligent one — and includes no facts whatsoever that would permit a conclusion that the inquiry was reasonably diligent under the circumstances. Consequendy, I believe that the affidavit was facially defective, and I would reverse solely on that basis. See Gilbreath v. Union Bank, 309 Ark. 360, 830 S.W.2d 854 (1992).